Title: From Thomas Jefferson to Henry Dearborn, 17 August 1821
From: Jefferson, Thomas
To: Dearborn, Henry


Dear Sir
Monticello
Aug. 17. 21.
Your favor of the 8th came to hand yesterday evening. I hope you will never suppose your letters to be among those which are troublesome to me. they are always welcome, and it is among my great comforts to hear from my antient colleagues, & to know that they are well. the affectionate recollection of mrs Dearborne, cherished by our family, will ever render her health and happiness interesting to them. you are so far  astern of mr Adams & myself that you must not yet talk of old age. I am happy to hear of his good health. I think he will outlive live us all, I mean the Declaration-men, altho’ our senior since the death of Colo Floyd. it is a race in which I have no ambition to win. man, like the fruit he eats, has his period of ripeness. like that too, if he continues longer hanging to the stem, it is but as an useless and unsightly appendage. I rejoice with you that the state of Missouri is atlength a member of our union. whether the question it excited is dead, or only sleepeth, I do not know. I see only that it has given resurrection to the Hartford convention men. they have had the address, by playing on the honest feelings of our former friends, to seduce them from their kindred spirits, and to borrow their weight into the Federal scale. desperate of regaining power under political distinctions, they have adroitly wriggled into it’s seat under the auspices of morality, and are again in the ascendancy from which their sins had hurled them. it is indeed of little consequence who govern us, if they sincerely & zealously cherish the principles of Union & republicanism.I still believe that the Western extension of our confederacy will ensure it’s duration, by overruling local factions, which might shake a smaller association. but whatever may be the merit or demerit of that acquisition, I divide it with my colleagues to whose councils I was indebted for a course of administration which, not withstanding this late coalition of clay & brass will, I hope, continue to recieve the approbation of our country.The portrait by Stewart was recieved in due time & good order, and claims, for this difficult acquisition, the thanks of the family, who join me in affectionate souvenirs of mrs Dearborne and yourself. my particular salutations to both flow, as ever, from the heart, continual & warm.Th: Jefferson